DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
Claims 1-13 and 21-26 are pending.  Claims 1, 21, and 22 have been amended.  Claims 25 and 27 are new.
The objection to claim 1 is withdrawn in response to Applicant’s amendments.
The rejection of claims 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendments.
Claims 1, 3-4, and 7-10 were rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), and further in view of Yang et al.  (US 2015/0330008; hereafter, Yang ‘008).  Claims 1, 3-6, 10, and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), and further in view of Lee et al.  (EP 2426244; cited by Applicant).  Claims 2, 12, 13, and 21-24 were rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), in view of Lee et al.  (EP 2426244), and further in view of Ban et al.  (US 2015/0169194).  The claims have been amended to recite “a symbol indicator that includes predetermined characters having first predetermined shapes, respectively, the symbol indicator being configured to indicate one or more operations of the washing machine and to apply at least one of a range of lighting or colors to one or more of the characters while maintaining the first predetermined shapes.”  Applicant argues that Yang ‘008 does not meet this limitation because the text information varies with the remaining time of a washing operation.  The Examiner respectfully disagrees because the display unit of Yang ‘008 also displays the type of operation, such as “wool course,” which is considered to be a symbol indicator that has predetermined characters having a predetermined shape that is maintained for at least some time period (112, 114; paragraphs 45, 87-92; Figure 4).
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a speech recognition module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-10, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), and further in view of Yang et al.  (US 2015/0330008; hereafter, Yang ‘008).
Regarding claim 1, Yang ‘065 discloses a washing machine comprising: an input interface comprising a first button or a first touch panel (134; paragraphs 37, 38); an operation manipulation interface comprising a speech recognition module configured to recognize a sound of the user and a controller configured to control the operation of the washing machine based on the sound recognized by the speech recognition module (210, 230; paragraphs 75-79); and an indicator (120).
Yang ‘065 does not expressly disclose the input interface being configured to receive a start or stop signal for starting or stopping operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Nishimura discloses a washing machine with operation panel including an ON switch for power supply (5), an OFF switch for power cut-off (6), and a START key switch corresponding to an indication of START/INTERRUPT (8c; see Figure 7: A5).
Because it is known in the art to have a power switch and a start/interrupt switch, and the results of the modification would be predictable, namely, allowing a user to turn on the machine and start/stop its operation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the input interface being configured to receive a start or stop signal for starting or stopping operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Yang ‘065 does not expressly disclose a symbol indicator that includes predetermined characters having first predetermined shapes, respectively, the symbol indicator being configured to indicate one or more operations of the washing machine and to apply at least one of a range of lighting or colors to one or more of the characters while maintaining the first predetermined shapes, and a graph indicator that has a second predetermined shape and is configured to indicate an operating time corresponding to the one or more operations of the washing machine while maintaining the second predetermined shape, the graph indicator comprising a plurality of sections configured to output light in one or more colors.
Yang ‘008 discloses a washing machine having a door display unit (112, 114).  The door display unit may be one display divided into two parts or two display devices different from each other (paragraph 91), and Figure 4 shows an embodiment having an inner circular door display area (114) and an outer annular door display area (112).  The door display unit displays a light pattern, for example, a pattern from 12 o’clock to a phase angle corresponding to the progress degree of the washing operation  (paragraphs 87, 94; Figure 4).  For example, when about a half of the washing operation has been progressed, the edge part (112) may display a right side semi-ring light pattern from 12 o'clock to 6 o'clock.  When about 1/3 of the washing operation has been progressed, the edge part (112) may display a light pattern having an angle of 120 degrees from 12 o'clock (paragraph 94).  A central part (114) may display text information, for example a remaining time or type of washing operation (paragraph 92).  Figure 4 shows an example where the central part (114) displays a “wool course,” and is, for example,  considered to be a symbol indicator that has predetermined characters having a predetermined shape (112, 114; paragraphs 45, 87-92; Figure 4).  The washing machine may perform washing operations, such as a wool washing, normal washing, spin-drying, or drying (paragraph 45).  The light patterns, for instance, are broadly and reasonably a range of lighting.
Because it is known in the art to have a symbol indicator and a graph indicator as claimed, and the results of the modification would be predictable, namely, providing information to a user in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a symbol indicator that includes predetermined characters having first predetermined shapes, respectively, the symbol indicator being configured to indicate one or more operations of the washing machine and to apply at least one of a range of lighting or colors to one or more of the characters while maintaining the first predetermined shapes, and a graph indicator that has a second predetermined shape and is configured to indicate an operating time corresponding to the one or more operations of the washing machine while maintaining the second predetermined shape, the graph indicator comprising a plurality of sections configured to output light in one or more colors.
Regarding claims 3-4, 8, 9, and 25, Yang ‘065, in view of Nishimura, and further in view of Yang ‘008, is relied upon as above and further results in: wherein the symbol indicator is configured to output light independently of the graph indicator (Yang ‘008: 112 and 114; see paragraphs 90-93; Figure 4); wherein the symbol indicator is disposed at a side of and adjacent to the graph indicator (Yang ‘008: Figure 4 at 112 and 114); a sensor configured to sense the user approaching the washing machine, wherein at least one of the symbol indicator or the graph indictor is configured to be activated in response to the sensor sensing the user (Yang ‘065: 140; paragraphs 39, 44-46, 57; Yang ‘008: paragraphs 48, 49, 79, 80); wherein the graph indicator is configured to output light based on the speech recognition module recognizing the sound of the user (Yang ‘065: 132; paragraphs 46-47; Yang ‘008: paragraphs 46, 48, 49, 79, 80); wherein the symbol indicator and the graph indicator are spaced apart from each other (Yang ‘008: Figure 4: see the space between the text and element 112).
Regarding claims 7 and 10, Yang ‘065, in view of Nishimura, and further in view of Yang ‘008, is relied upon as above and further discloses wherein the symbol indicator is configured to indicate a washing operation, a spin-drying operation, and a drying operation (Yang ‘008: paragraph 45), but does not expressly disclose indication of a rinsing operation.  Yang ‘008 further discloses, in the discussion of the background art, that it is known for washing machines to perform washing, rinsing, and spin-drying (paragraph 3).  Because it is known in the art to also perform rinsing, and the results of the modification would be predictable, namely, indicating an operation performed by a washing machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have indication of a rinsing operation.

Claims 1, 3-6, 10, 11, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), and further in view of Lee et al.  (EP 2426244; cited by Applicant).
Regarding claim 1, Yang ‘065 discloses a washing machine comprising: an input interface comprising a first button or a first touch panel (134; paragraphs 37, 38); an operation manipulation interface comprising a speech recognition module configured to recognize a sound of the user and a controller configured to control the operation of the washing machine based on the sound recognized by the speech recognition module (210, 230; paragraphs 75-79); and an indicator (120).
Yang ‘065 does not expressly disclose the input interface being configured to receive a start and stop signal for starting or stopping operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Nishimura discloses a washing machine with operation panel including an ON switch for power supply (5), an OFF switch for power cut-off (6), and a START key switch corresponding to an indication of START/INTERRUPT (8c; see Figure 7: A5).  Lee discloses a washing machine having a power key (40) and a separate full-touch LCD user interface (abstract; 30),
Because it is known in the art to have a power switch and a start/interrupt switch, and the results of the modification would be predictable, namely, allowing a user to turn on the machine and start/stop its operation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the input interface configured to receive a start and stop signal for starting or stopping operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Yang ‘065 does not expressly disclose a symbol indicator that includes predetermined characters having first predetermined shapes, respectively, the symbol indicator being configured to indicate one or more operations of the washing machine and to apply at least one of a range of lighting or colors to one or more of the characters while maintaining the first predetermined shapes, and a graph indicator that has a second predetermined shape and is configured to indicate an operating time corresponding to the one or more operations of the washing machine while maintaining the second predetermined shape, the graph indicator comprising a plurality of sections configured to output light in one or more colors.
Lee discloses a washing machine having a power key (40), a start or pause icon (Figures 13-18) and a full-touch LCD user interface, capable of changing color, (abstract; paragraphs 11, 15; 30) and an embodiment in which a progress state of a wash is represented by an annular ring filling up as the wash progresses (Figures 13-19; paragraphs 102-111).  Nishimura further discloses a display device (Figure 3: 4) having a liquid crystal panel (9) and a step display section (14) to display a step currently being executed among “wash,” “rinse,” and “dehydration” and which is adjacent a time display section (15) for displaying, for example, a remaining period or a set period of a wash step (col. 5, lines 33-55; col. 7, lines 4-30).
Because it is known in the art to provide a power key, a separate LCD user interface, and to show the progress of a wash on the LCD as an annular ring, as taught by Lee, and to provide information in the form of a symbol indicator and a graph indicator, as taught by Nishimura, and the results of the modification would be predictable, namely, providing known information (progress/time and cycle) to a user in a known manner (LCD), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a symbol indicator that includes predetermined characters having first predetermined shapes, respectively, the symbol indicator being configured to indicate one or more operations of the washing machine and to apply at least one of a range of lighting or colors to one or more of the characters while maintaining the first predetermined shapes, and a graph indicator that has a second predetermined shape and is configured to indicate an operating time corresponding to the one or more operations of the washing machine while maintaining the second predetermined shape, the graph indicator comprising a plurality of sections configured to output light in one or more colors.  Note that the LCD display with a symbol and graph indicator broadly and reasonably at least meets the range of lighting limitation, and the LCD of Lee is capable of displaying different colors (paragraphs 11, 15).
Regarding claims 3-6, Yang ‘065, in view of Nishimura, and further in view of Lee, is relied upon as above and further results in: wherein the symbol indicator is configured to output light independently of the graph indicator (Lee: LCD; Nishimura: 14, 15); wherein the symbol indicator is disposed at a side of and adjacent to the graph indicator (Figures 13-19, see location of the annular ring and the text; Nishimura: 14, 15); wherein the graph indicator has a closed loop shape surrounding at least a portion of a circumference of the input interface, and wherein the symbol indicator is disposed at an outer periphery of the graph indicator (Lee: Figures 13-19, see location of the annular ring and the text; Nishimura: 14, 15); wherein the input interface has a circular shape, and the graph indicator has a circular ring shape (Lee: 40; Figures 13-19: start and pause icons; annular ring; also see Nishimura: 5, 6, 8c).
Regarding claim 10, Yang ‘065, in view of Nishimura, and further in view Lee, is relied upon as above and further discloses wherein the symbol indicator is configured to indicate a washing operation and a rinsing operation (Nishimura: 8e, 8f), but does not expressly disclose a spin-drying operation.  Instead, Nishimura discloses a dehydration operation (8g).  Yang ‘065 further discloses, in the discussion of the background art, that it is known for washing machines to perform washing, rinsing, and spin-drying, for drying machines to perform drying, and for washing and drying machines to perform the washing and drying functions (paragraphs 3-5).  Because it is known in the art to perform spin-drying, and the results of the modification would be predictable, namely, performing and indicating an operation performed by a washing machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have indication of a spin-drying operation and/or drying operation.
Regarding claims 11, 25, and 26, Yang ‘065, in view of Nishimura, and further in view of Lee, is relied upon as above and further results in: wherein the symbol indicator comprises a first symbol indicator configured to indicate the washing operation (Nishimura: 8e), a second symbol indicator configured to indicate the rinsing operation (Nishimura: 8f), and a third symbol indicator configured to indicate the spin-drying operation (Nishimura: 8e; Yang ‘065; paragraph 3), and wherein the first symbol indicator, the second symbol indicator, the third symbol indicator are spaced apart from one another and arranged along a circumference of the input interface (Nishimura: see locations of 8e, 8f, 8g, and 15); wherein the symbol indicator and the graph indicator are spaced apart from each other (Nishimura: see spacing between 15 and 8e, for instance; Lee: LCD, and see spacing between UI elements); a main body that defines an outer appearance of the washing machine (Yang ‘065: 1); a door coupled to the main body and configured to open and close at least a portion of the main body (Yang ‘065: 110), wherein the characters of the symbol indicator are disposed at the main body and spaced apart from the door (Yang ‘065: 120; Lee: Figure 1: 10, 20, 30).

Claims 2, 12, 13, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), in view of Lee et al.  (EP 2426244), and further in view of Ban et al.  (US 2015/0169194).
Regarding claims 2 and 12, Yang ‘065, in view of Nishimura, and further in view of Lee, is relied upon as above, and further discloses the display comprises an LCD that can change color (Lee: paragraphs 11, 13, and 15), but does not expressly disclose wherein the graph indicator is configured to output light in different colors according to an elapse of the operating time of the one or more operations of the washing machine; or wherein the graph indicator is configured to: based on the washing machine starting a washing course that comprises the one or more operations, indicate the washing course in a first color; and based on the washing machine performing a portion of the washing course, change a portion of the graph indicator corresponding to the portion of the washing course to a second color different from the first color.
Ban discloses a GUI display for an appliance which performs a washing course (abstract) and during an operation, a color of a completed step changes according to a remaining time so that it is possible to visually understand how much the washing operation has progressed (paragraph 71).
Because it is known in the art to change a color of a GUI element to indicate how much a washing operation has progressed, and the results of the modification would be predictable, namely, providing additional visual information, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the graph indicator is configured to output light in different colors according to an elapse of the operating time of the one or more operations of the washing machine; and wherein the graph indicator is configured to: based on the washing machine starting a washing course that comprises the one or more operations, indicate the washing course in a first color; and based on the washing machine performing a portion of the washing course, change a portion of the graph indicator corresponding to the portion of the washing course to a second color different from the first color.
 Regarding claim 13, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, results in: wherein the symbol indicator comprises a plurality of symbol indicators that are spaced apart from one another and arranged along the graph indicator (Nishimura: 8e, 8f, 8g), and wherein at least one of the plurality of symbol indicators is configured to output light corresponding to the portion of the washing course (Lee: paragraphs 11, 13, and 15; Ban: paragraph 71).
Regarding claim 21, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, is relied upon as above, but does not expressly result in wherein the graph indicator is located between the words.  Rather, the combination results in use of an LCD display (Lee: abstract) displaying a graph indicator in a ring shape and symbol indicators, with the symbol indicators to one side of the graph indicator (Lee: Figures 13-19, see annular ring and the text; and see Nishimura: 8e, 8f, 8g, 15).  It is established that rearrangement of elements is an obvious matter of design choice to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the claimed invention to rearrange the locations of the graph indicator and symbol indicators of modified Yang ‘065, yielding wherein the graph indicator is located between the words, and the modification would be predictable.
Regarding claim 22, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, is relied upon as above, but does not expressly result in wherein each of the words are configured to be lit based on the progress of the washing operation, the rinsing operation, the drying operation, and the spin-drying operation.  As discussed above, Ban discloses a GUI display for an appliance which performs a washing course (abstract) and during an operation, a color of a completed step changes according to a remaining time so that it is possible to visually understand how much the washing operation has progressed (paragraph 71).  Because it is known in the art to change a color of a step of the washing operation to indicate how much a washing operation has progressed, and the results of the modification would be predictable, namely, providing additional visual information, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein each of the words are configured to be lit based on the progress of the washing operation, the rinsing operation, they drying operation, and the spin-drying operation.
Regarding claim 23, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, is relied upon as above, but does not expressly result in wherein the input interface is surrounded by the graph indicator.  As discussed above, Lee discloses a washing machine a full-touch LCD user interface (abstract; 30) having a start or pause icon (Figures 13-18) and an embodiment in which a progress state of a wash is represented by an annular ring around a start or pause icon (Figures 13-19; paragraphs 102-111).  It is established that rearrangement of elements is an obvious matter of design choice to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the claimed invention to rearrange the location of the input interface of modified Yang ‘065, yielding wherein the input interface is surrounded by the graph indicator.
Regarding claim 24, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, is relied upon as above, and further results in: the power control device is spaced apart from the symbol indicator and the graph indicator (Lee 30, 40), but does not expressly result in wherein the power control device is located at a corner of the washing machine.  It is established that rearrangement of elements is an obvious matter of design choice to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the claimed invention to rearrange the location of the power control device of modified Yang ‘065, yielding wherein the power control device is located at a corner of the washing machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711